Citation Nr: 0210248	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than August 31, 
1999, for the award of a 10 percent disability rating for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a May 1999 rating decision the RO continued a 0 percent 
disability rating for bilateral hearing loss.  Subsequently, 
the veteran perfected an appeal from that determination.

In a May 2000 rating decision the RO granted entitlement to 
service connection for tinnitus and assigned a 10 percent 
disability rating effective from August 31, 1999.  
Subsequently, the veteran perfected an appeal as to the 
assigned compensation level and effective date. 


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  

3.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.

4.  The veteran's service-connected tinnitus is constant.

5.  The veteran's service-connected bilateral hearing loss 
and tinnitus are not productive of marked interference with 
employment, nor have they necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.

6.  Service connection for tinnitus was denied in a March 
1994 rating decision, but did not perfect his appeal within 
one year of his notice of the determination in a July 1994 
statement of the case.

7.  The veteran did not submit a notice of disagreement from 
an April 13, 1998, rating decision denying an application to 
reopen a claim for entitlement to service connection for 
tinnitus.

8.  The veteran submitted his request to reopen a claim for 
entitlement to service connection for tinnitus on August 31, 
1999.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, Tables VI, VII 
(effective before and after June 10, 1999); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.87, Diagnostic Code 6260 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

3.  An effective date earlier than August 31, 1999, for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001); 60 Fed. Reg. 6,665 (Feb. 3, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 1999 and September 2000 statements of the case and 
the January 2000 and November 2000 supplemental statements of 
the case adequately notified the veteran of the evidence 
necessary to substantiate the matters on appeal and of the 
action to be taken by VA.  The veteran was, in essence, 
notified that he was responsible for providing evidence 
probative of his claims and that VA had obtained all of the 
pertinent evidence within its responsibility.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
October 1998 and October 1999.  The Board finds that evidence 
sufficient for an adequate determination of the matters on 
appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

I.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

A.  Bilateral Hearing Loss

Background  Records show service connection was granted for 
the left ear with a 0 percent rating in a March 1994 rating 
decision, based on service and VA medical records, a personal 
hearing conducted in August 1993, and a VA medical 
examination performed in July 1992.  The July 1992 VA 
audiological examination revealed mild bilateral high 
frequency loss at or above 3,000 cycles per second in the 
right ear, and 2,000 cycles per second in the left.  The left 
ear was noted to have an average pure tone threshold of 49 
decibels, with speech recognition of 82 percent.  At his 
personal hearing in August 1993, the veteran testified that 
then-recent VA examinations indicated hearing impairment with 
the left ear hearing loss evaluated as more severe than the 
right.  The veteran further indicated that his employment 
opportunities had been adversely affected by his hearing 
disability because he was unable to pass physical 
examinations.  

VA examination in May and September 1996 revealed average 
thresholds of 45 in the right ear and 50 in the left, with 
speech recognition of 88 percent bilaterally.  A June 1997 
Board decision granted entitlement to service connection for 
the veteran's right ear and remanded the issue of entitlement 
to a compensable rating for bilateral hearing loss for 
further development.

VA authorized audiological evaluation in September 1997 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
60
55
LEFT
10
30
60
55
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.  The 
results of the audiological examination were summarized as 
revealing mild bilateral, high frequency, noise induced, 
sensorineural hearing impairment.

In February 1998, the Board denied entitlement to a 
compensable rating for bilateral hearing loss.

VA authorized audiological evaluation in October 1998 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
60
55
53
LEFT
35
65
65
75
57

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 in the left ear.  The 
examiner noted the findings indicated hearing loss in the 
moderately severe range.

At his personal hearing in August 1999 the veteran testified 
that he was presently employed as a shuttle driver for a 
private company and that his hearing loss created an 
occupational hardship in his ability to effectively 
communicate.  The veteran and his spouse stated he had lost 
many good employment opportunities because of the disorder.  
The veteran expressed his opinion that a 20 percent 
disability rating was warranted.  

An August 1999 private ear, nose, and throat specialist's 
opinion noted the veteran had a mild to moderate hearing loss 
creating a significant social and professional disability.

VA authorized audiological evaluation in October 1999 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
60
60
50
LEFT
20
65
60
65
53

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 in the left ear.  

Legal Criteria  VA laws governing the rating of hearing 
impairment and diseases of the ear were revised effective 
June 10, 1999.  See 64 Fed. Reg. 25209 (1999).  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  See Karnas, 1 Vet. App. 
at 313.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Analysis  As a preliminary matter, the Board notes the 
veteran filed his claim for an increased rating for bilateral 
hearing loss in August 1998.  Therefore, his claim must be 
considered under the rating criteria effective before and 
after the June 10, 1999 regulatory revisions.

Under the version of the Rating Schedule prior to revision, 
VA audiometric evaluations revealed literal designations of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  See 38 C.F.R. § 4.87, Table VI 
(effective before June 10, 1999).  Therefore, the Board finds 
entitlement to an increased rating under the previous rating 
criteria is not warranted.

Under the revised version of the Rating Schedule, VA 
audiometric evaluations revealed literal designations of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VII.  No 
competent evidence demonstrating a more severe bilateral 
hearing loss has been submitted.  Therefore, the Board finds 
entitlement to an increased rating under the revised rating 
criteria is not warranted.

The only evidence of a more severe loss of hearing acuity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable rating for bilateral hearing 
loss.

B.  Tinnitus

Background  Service medical records are negative for 
complaint or treatment for tinnitus.  The veteran's September 
1967 separation examination revealed a normal clinical 
evaluation of the ears.  The veteran noted ear, throat, or 
nose trouble in his report of medical history but the 
examiner's comments indicate this report pertained to 
complaints of seasonal hay fever.

In April 1992 the veteran submitted an application for 
entitlement to VA benefits including a left ear hearing 
disorder.  In a statement in support of the claim he noted he 
had served in an artillery unit for 2 years and that he had 
experienced ringing in his left ear since active service.

VA outpatient treatment records dated in April 1992 noted the 
veteran complained of increasing hearing problems and 
tinnitus.  An otolaryngology consultation report noted 
examination essentially within normal limits but recommended 
audiometric evaluation.

At his VA audiology examination in September 1996 the veteran 
reported he had experienced constant, bilateral tinnitus 
since approximately 1965 or 1967.  He described the disorder 
as a high pitched ringing which had a moderate severity and 
effect on his daily life.  

A May 1996 private otolaryngologist's opinion noted the 
veteran had definite hearing loss and tinnitus when he was 
released from active duty.  It was noted the disorders had 
been continual and perhaps worsening since 1967.  

VA examination in September 1997 noted the veteran reported 
the onset of tinnitus 1965 and that it was constant and 
bilateral.  The effect and severity of tinnitus was noted to 
be mild and the veteran further indicated it was high-pitched 
and loud. 

VA examination in October 1998 noted the veteran reported the 
onset of tinnitus in the mid 1960's which had worsened since 
then.  It was described as constant, high-pitched, and 
bothersome on a daily basis.  The diagnoses included tinnitus 
secondary to noise exposure injury.

VA examination in October 1999 noted the veteran reported the 
onset of tinnitus in 1966.  It was described as constant and 
bilateral.  The examiner noted the tinnitus was most likely 
due to noise exposure.  An October 1999 VA ear disease 
examiner found the veteran's tinnitus was more likely than 
not related to active service.  

At his personal hearing in October 2000, the veteran 
testified, in essence, that entitlement to a rating in excess 
of 10 percent for tinnitus was warranted because the disorder 
exacerbated his hearing impairment.  

Legal Criteria  As noted above, VA laws governing the rating 
of hearing impairment and diseases of the ear, including 
tinnitus, were revised effective June 10, 1999.  See 64 Fed. 
Reg. 25209 (1999). 

Under the old regulations, tinnitus warranted a maximum 10 
percent schedular evaluation if it was persistent as a 
symptom of a head injury.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998).  Under the revised regulations tinnitus warrants 
the maximum 10 percent schedular evaluation if it is 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis  Based upon a review of the evidence of record, the 
Board finds the veteran's application to reopen his claim for 
entitlement to service connection for tinnitus was on August 
31, 1999.  Therefore, only the revised VA regulations 
governing the rating of hearing impairment and diseases of 
the ear are considered in the veteran's increased rating 
claim.  

The record reflects the veteran is presently receiving the 
maximum schedular rating for tinnitus under diagnostic code 
6260 effective from August 31, 1999.  The Board finds the 
veteran is appropriately rated under this diagnostic code and 
that the evidence of record indicates no symptoms as to 
warrant consideration under alternative rating criteria.  
Therefore, as a higher or "staged" schedular rating is not 
possible the present claim must be denied.  The preponderance 
of the evidence is against the veteran's claim for 
entitlement to a rating in excess of 10 percent for service-
connected tinnitus.  See Gilbert, 1 Vet. App. 49; Ortiz , 274 
F. 3d 1361.  

C.  Extraschedular Ratings

The Board finds there is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Although the 
August 1999 private medical opinion stated the veteran's 
service-connected hearing loss created a significant social 
and professional impairment, the examiner also described the 
veteran's hearing loss as mild to moderate.  

Based upon the evidence of record, the Board finds the 
hearing disability described in this case demonstrates no 
more interference with employment than is contemplated by the 
present schedular ratings.  See 38 C.F.R. § 4.1.  The Board 
finds the physician's description of the veteran's hearing 
loss as mild to moderate does not indicate a marked 
interference with employment.  There is no evidence of 
frequent periods of hospitalization related to these 
disorders.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Earlier Effective Date Claim

Background  In April 1992, the veteran submitted an 
application for entitlement to VA benefits including a left 
ear hearing disorder.  In a statement in support of the claim 
he noted he had served in an artillery unit for 2 years and 
that he had experienced ringing in his left ear since active 
service.

VA outpatient treatment records dated in April 1992 noted the 
veteran complained of increasing hearing problems and 
tinnitus.  An otolaryngology consultation report noted 
examination essentially within normal limits but recommended 
audiometric evaluation.

In a July 1992 rating decision the RO denied entitlement to 
service connection for bilateral hearing loss.  The decision 
did not address the issue of entitlement to service 
connection for tinnitus.

In a March 31, 1994, rating decision the RO denied 
entitlement to service connection for tinnitus.  The RO noted 
tinnitus was not shown in the veteran's service medical 
records and that the first diagnosis of this disorder was 
many years after service.  

A March 3, 1995, VA Form 1-VA Form 1-646, Statement of 
Accredited Representative in Appealed Case, noted the issue 
of entitlement to service connection for tinnitus had not 
been addressed in a statement of the case.

On July 3, 1995, the RO issued a statement of the case 
addressing the issue of entitlement to service connection for 
tinnitus.  The veteran was notified at his address of record 
that additional action was required to continue an appeal as 
to this matter.  The RO noted that a copy of VA Form 9 had 
been provided and informed the veteran that the appeal would 
be closed if he did not respond within 60 days.

In a February 1996 remand order the Board provided a reminder 
to the veteran and his accredited representative that the 
claim for entitlement to service connection for tinnitus had 
not been perfected.  It was noted, in essence, that the issue 
required additional action in order to be considered for 
appellate review.

In correspondence dated in March 1996 the RO notified the 
veteran that the issue of entitlement to service connection 
had not been perfected on appeal and that new and material 
evidence was required to reopen the claim.

A May 1996 private otolaryngologist's opinion noted the 
veteran had definite hearing loss and tinnitus when he was 
released from active duty.  It was noted the disorders had 
been continual and perhaps worsening since 1967.  

In the introduction section of a June 1997 decision the Board 
noted the issue of entitlement to service connection for 
tinnitus had not been perfected on appeal.  

In a February 4, 1998, informal hearing presentation the 
veteran's accredited representative, in essence, requested 
the issue of entitlement to service connection for tinnitus 
be reopened.  

In the introduction section of a February 1998 decision the 
Board noted the veteran's accredited representative had 
implicitly raised the issue of whether new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for tinnitus.  The issue 
was referred to the RO for clarification and/or adjudication.

In a March 1998 rating decision the RO denied reopening the 
veteran's claim for entitlement to service connection for 
tinnitus.  In correspondence dated April 13, 1998, the 
veteran was notified of the determination and of his 
appellate rights.  

At a personal hearing on August 31, 1999, the veteran's 
accredited representative noted the veteran would be 
submitting an application to reopen the claim for entitlement 
to service connection for tinnitus.  

In a statement signed on August 31, 1999, the veteran 
requested service connection be established for tinnitus.  
The correspondence was stamped as received by the RO on 
September 3, 1999.

VA examination in October 1999 noted the veteran reported the 
onset of tinnitus in 1966.  It was described as constant and 
bilateral.  The examiner noted the tinnitus was most likely 
due to noise exposure.  An October 1999 VA ear disease 
examiner found the veteran's tinnitus was more likely than 
not related to active service.  

In May 2000, the RO granted entitlement to service connection 
for tinnitus.  A 10 percent disability rating was assigned 
effective from August 31, 1999.

In a July 2000 notice of disagreement the veteran contended 
the effective date of the award of entitlement to service 
connection for tinnitus should be from the date of his 
original claim on April 29, 1992.

At his personal hearing in October 2000 the veteran testified 
that he had initially filed a claim for entitlement to 
service connection for tinnitus in April 1992.  He claimed he 
had not been properly informed of the March 1994 denial of 
his claim or of his appellate rights.  He stated, in essence, 
that he had not taken action on the appeal subsequent to 
later notices because he assumed the issue was considered a 
part of his hearing loss claim.

In a March 2002 VA Form 1-646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
requested entitlement to an effective date from March 21, 
1994.  

Legal Criteria  VA regulations provide that the effective 
date for an award of disability compensation based on an 
original claim for direct service connection shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i), (r) 
(2001). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2001).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
and timely substantive or formal appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant or the remainder of 
the one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b); see also Roy v. Brown, 5 Vet. App. 554 
(1993).

Regulations provide that the "proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 
1991).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  The Court has held that, in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992)).  

Analysis  Initially, the Board notes the present record does 
not indicate the veteran or his accredited representative 
were properly notified of the March 31, 1994, rating 
determination and the appellate rights as to that decision.  
The Board finds, however, that the veteran had actual 
knowledge of the decision at the time of a March 3, 1995, 
notice of disagreement but did not perfect his appeal 
subsequent to the issuance of a statement of the case within 
one year of that notice.

The Board notes the veteran was properly notified at his 
address of record by the July 3, 1995, statement of the case 
that additional action was required to continue his appeal of 
the issue of entitlement to service connection for tinnitus.  
The veteran and his accredited representative were also 
informed of this matter in the February 1, 1996, Board 
decision.  Therefore, the Board must conclude that the March 
31, 1994, rating decision denying entitlement to service 
connection for tinnitus became final after July 3, 1995.

The Board also notes the veteran was properly notified at his 
address of record by correspondence dated April 13, 1998, 
that his application to reopen a claim for entitlement to 
service connection for tinnitus had been denied.  As the 
veteran did not submit a notice of disagreement from that 
determination within one year, the Board must conclude that 
this decision became final after April 13, 1999.

Based upon the evidence of record, the Board finds the 
veteran submitted a request to reopen his claim for 
entitlement to service connection for tinnitus on 
August 31, 1999.  Records indicate he has been receiving 
compensation benefits from this date.  Therefore, the 
veteran's claim for entitlement to an early effective date 
must be denied.  The preponderance of the evidence is against 
the veteran's claim.  See Gilbert, 1 Vet. App. 49; Ortiz , 
274 F. 3d 1361.  



ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to an effective date earlier than August 31, 
1999, for the award of a 10 percent disability rating for 
service-connected tinnitus is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

